Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0002469
                                                         30-JAN-2015
                                                         09:36 AM

                             SCWC-13-0002469

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


          STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                   vs.

               SUSAN CHIN, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-13-00002469; CR. NO. 12-1-0331)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Susan Chin’s

 Application for Writ of Certiorari, filed on December 22, 2014,

 is hereby accepted and will be scheduled for oral argument.       The

 parties will be notified by the appellate clerk regarding

 scheduling.

           DATED: Honolulu, Hawaiʻi, January 30, 2015.

 William A. Harrison                /s/ Mark E. Recktenwald
 for petitioner
                                    /s/ Paula A. Nakayama
 Keith M. Kaneshiro and
 Sonja P. McCullen                  /s/ Sabrina S. McKenna
 for respondent
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson